IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 ROBERT DAVIS,                                   :   No. 37 EAP 2019
                                                 :
                      Appellant                  :   Appeal from the Order of
                                                 :   Commonwealth Court dated
                                                 :   September 26, 2019 at No. 366 MD
               v.                                :   2019.
                                                 :
                                                 :
 DEPARTMENT OF CORRECTIONS,                      :
                                                 :
                      Appellee                   :


                                         ORDER


PER CURIAM                                                    DECIDED: April 22, 2020


AND NOW, this 22nd day of April, 2020, the order of the Commonwealth Court is

affirmed and the Application for Relief is dismissed.